Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                          Sep 10 2013, 5:33 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                 ATTORNEYS FOR APPELLEE:

MATTHEW K. HAGENBUSH                                    GREGORY F. ZOELLER
Lawrenceburg, Indiana                                   Attorney General of Indiana

                                                        JOSEPH Y. HO
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

RECO TERRELL,                                      )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )   No. 15A01-1302-CR-78
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE DEARBORN CIRCUIT COURT
                         The Honorable James D. Humphrey, Judge
                              Cause No. 15C01-0504-FA-4


                                       September 10, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                         Case Summary

          Reco Terrell (“Terrell”) appeals an order revoking his probation and reinstating ten of

thirteen previously-suspended years of his sentence for Dealing in Cocaine, as a Class A

felony.1 We affirm.

                                               Issue

          Terrell presents the sole issue of whether the trial court abused its discretion by

ordering reinstatement despite the fact that his current offenses were misdemeanors.

                                 Facts and Procedural History

          On March 23, 2006, Terrell received a thirty-year sentence of imprisonment following

his plea of guilty to Dealing in Cocaine. Thirteen years were suspended to probation. Terrell

was released and placed on probation on August 8, 2011. His probation was transferred to

the supervision of Ohio authorities.

          On August 2, November 19, and November 28, 2012, the State of Ohio filed notices

of probation violations. The State alleged that Terrell had possessed drugs, tested positive

for marijuana, twice kept a place where beer or liquor was supplied in violation of law, and

twice committed permit violations. All alleged acts were misdemeanors under Ohio law.

          On January 3, 2013, the trial court conducted a hearing on the probation violation

allegations. After finding that Terrell had violated the terms of his probation, the trial court

ordered Terrell’s probation revoked and that he be incarcerated for ten years of the

previously-suspended portion of his sentence. Terrell appeals.


1
    Ind. Code § 35-48-4-1.

                                                 2
                                 Discussion and Decision

       Placement on probation is a conditional liberty and not a right. Cox v. State, 706
N.E.2d 547, 549 (Ind. 1999). A probation revocation hearing is in the nature of a civil

proceeding and, therefore, the violation need only be proven by a preponderance of the

evidence. Smith v. State, 727 N.E.2d 763, 765 (Ind. Ct. App. 2000). Proof of a single

violation of the conditions of probation is sufficient to support a decision to revoke

probation. Bussberg v. State, 827 N.E.2d 37, 44 (Ind. Ct. App. 2005), trans. denied.

       Indiana Code Section 35-38-2-3(h) provides as follows:

       If the court finds that the person has violated a condition at any time before
       termination of the period, and the petition to revoke is filed within the
       probationary period, the court may impose one (1) or more of the following
       sanctions:

              (1) Continue the person on probation, with or without modifying or
       enlarging the conditions.

              (2) Extend the person’s probationary period for not more than one (1)
       year beyond the original probationary period; or

              (3) Order execution of all or part of the sentence that was suspended at
       the time of initial sentencing.

       We review the trial court’s revocation of probation and sentencing decision for an

abuse of discretion. Ripps v. State, 968 N.E.2d 323, 326 (Ind. Ct. App. 2012). An abuse of

discretion occurs if the decision is clearly against the logic and effect of the facts and

circumstances before the court. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). Generally

speaking, as long as the trial court follows the procedures outlined in Indiana Code Section

35-38-2-3, the trial court may properly order execution of a suspended sentence. Abernathy


                                             3
v. State, 852 N.E.2d 1016, 1020 (Ind. Ct. App. 2006).

       Terrell was released to probation in August of 2011. On June 12, 2012, he pled no

contest to a charge of possession of drugs. His attempt to withdraw that plea was

unsuccessful. He also failed a drug screen administered by probation officers in Ohio.

Cincinnati, Ohio Police Officer Amber Bolte (“Officer Bolte”) testified that she investigated

the operation of an “after hours club” which sold alcohol without a legal permit and after the

2:30 a.m. statutory cut-off time. (Tr. 18.) Her investigation and the execution of a search

warrant at the club led to charges against the owner, who is Terrell’s wife, and also against

Terrell. Terrell admitted to Officer Bolte that he had provided security services at the club.

Her investigation indicated that Terrell had actually been managing the club.

       Terrell does not contest the sufficiency of this evidence to establish one or more

probation violations on his part. Rather, he claims that he was deserving of leniency because

his recent offenses were misdemeanors and he was trying to earn a living and pay child

support by working in the club.

       The trial court had an ample basis for the probation revocation decision and sentence

reinstatement. It is noteworthy that, despite Terrell’s desire for leniency, he has a lengthy

history of failing to benefit from rehabilitative efforts. He was adjudicated delinquent on

numerous occasions and has thirty-two criminal convictions, including six felonies. Terrell

has not demonstrated an abuse of the trial court’s discretion in the probation revocation

proceedings.

       Affirmed.


                                              4
MAY, J., and BRADFORD, J., concur.




                                     5